Title: To Benjamin Franklin from Barbeu-Dubourg, 12 March 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


12e. mars 1777.
J’ai l’honneur de souhaiter le bonjour à Monsieur franklin; nous avons oublié moi de lui remettre le memoire quittancé de sa Lingere, et lui de me remettre le traité original entre les fermiers generaux et moi. J’ai besoin de celuicy actuellement; ainsi je le prie de me le renvoyer par le porteur.
J’ai annoncé sa visite a M. Turgot pour demain; il le recevra avec grand plaisir, et je compte profiter de l’occasion, pour lui reïterer sans cesse les assurances de mon attachement sans bornes
Dubourg
 
Notation: du Bourg / 12 Mars 77
